Title: Thomas Cooper to Thomas Jefferson, 3 October 1818
From: Cooper, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Monticello
Octr 3. 1818.
          
          I put in writing what I have to observe, respecting the College at Charlottesville, because I think you will prefer having my remarks so stated, to any recollection of them.
          I am not at Liberty to consult my Inclination alone: duty to my family, requires that I should attend to their Interest; and to those proposals which are most likely to promote it.
          I presume, nothing can be permanently settled till the Legislature have decided on the scite of the University, and the plan of study: but perhaps I may ask without impropriety, the following questions respecting my own situation. I am fully aware, that in the present state of affairs, you cannot be committed by any reply: but your views of the subject may aid mine.
          1. Taking for granted that I am to fill the Chair of experimental Philosophy Chemistry and Mineralogy, how is it contemplated to provide the necessary apparatus? From whence, and to what amount? I think the mere philosophical apparatus (independant of astronomy) will cost about 1500 dollars in London, or Paris. In Mineralogy, I have purchased to the amount of 750 dlrs beside my own personal collections, for several years.
          2. A constant expence will attend the necessary chemical experiments: how is it to be defrayed? I think it will amount here to 300 dlrs annually, using great care and frugality. My courses of chemistry in Philadelphia cost me twice as much. At Philadelphia, Baltimore, and New York, the fee to the Professor being 20 Dollars for a course of four months, he defrays the expence of his own apparatus and experiments: but at Philadelphia, there are about 400 regular students: at New York, and Baltimore, about 120 each. Mr Hare at Williamsburgh had 75 Students; he was allowed 75 Dollars for his experiments which cost him 500 dlrs. The Trustees at Carlisle allowed me 200 Dlrs and a man to attend my Laboratory. It appears to me, that untill the class amounts to fifty at least, an allowance for this purpose will be reasonable; and to cease when the class amounts to one hundred.
          The philosophical, and mineralogical apparatus once provided, will require an annual expence, but not much: though I consider it of importance to increase the latter continually.
          3. Taking for granted that I shall fill the chair of municipal Law, it will be my duty, to deliver a course of Lectures on that subject, accompanied by periodical examinations. But if any young men should be desirous also of forming a class under my direction for private instruction, I presume there will be no objection to my taking such a class.
          4. If I come here, I must for some time at least, of necessity, reside in the vicinity of the college. nor can I remove my family thither, till an eligible situation in the buildings be allotted for the purpose. The number of rooms contemplated for Professors with families, will hardly suffice for my wants.
          5. You suggest, that the vacation will be annual only; for six weeks; in the depth of winter. I grant, that this would be the most convenient period of vacation for many of the students: but it will operate as a sentence of perpetual Imprisonment to the Professors. It would debar me in particular of much knowledge of scientific improvement, which a short annual residence in Philadelphia or New York, would enable me to acquire. New forms, and means of experiment, perpetually occur in large cities among scientific men, which books do not describe. In Mineralogy, new substances, and new localities are constantly presenting themselves. Without an annual opportunity of personal enquiry, I may fall gradually below the level of the day. It is for the interest of the Institution that I should be allowed these opportunities, and afford to take them. Moreover, I know of no instance of a vacation so limited: it is half the usual time allotted at other Institutions.
          6ly What is likely to be the Salary proposed in my case?
          7ly What am I to understand, as to the expence of my removal from Philada hither?
          8ly When should I come; and what lectures begin with?
          The proposals made to me elsewhere, I can mention, if you wish to make the enquiry.
          
            Pray accept Dear Sir, my best respects, and kindest wishes for your Health and Happiness.
            Thomas Cooper
          
        